DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 05/17/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No 10, 840, 257 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 18, 20-31, and 33-39 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The search of the prior art does not disclose or reasonably suggest at least one first portion extends along the at least one first region and the second portion extends along the second region and the second portion is provided outside of the at least one first portion, and the at least one first portion surrounds the at least one first region and the second portion surrounds the second region as required by amended independent claim 18.
The search of the prior art does not disclose or reasonably suggest a first semiconductor layer a first gate electrode facing the first semiconductor layer and a first gate insulating film provided between the first semiconductor laver and the first gate electrode, the second insulating film has a smaller diffusion coefficient of hydrogen (H) than the first insulating film, the second insulating film includes at least one first portion and a second portion in contact with the semiconductor portion, the at least one first portion extends along the at least one first region and the second portion extends along the second region and the second portion is provided outside of the at least one first portion as required by amended independent claim 20.
The search of the prior art does not disclose or reasonably suggest  each of the at least one second transistor comprises: a second semiconductor layer, a second gate electrode facing the second semiconductor laver; and a second gate insulating film provided between the second semiconductor layer and the second gate electrode, concentration of boron (B) in the first gate electrode is higher than concentration of boron in the second gate electrode, 6Application No. 17/071,332 Reply to Office Action of February 16, 2022 the second insulating film has a smaller diffusion coefficient of hydrogen (H) than the first insulating film, and the second insulating film includes at least one first portion and a second portion in contact with the semiconductor portion, the at least one first portion extends along the at least one first region and the second portion extends along the second region and the second portion is provided outside of the at least one first portion as required by amended independent claim 28.
Claims 21-27, and 29-39 are allowable due to their dependence on allowable claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks , filed 05/13/2022, with respect to claims 18, 20-31, and 33-39 have been fully considered and are persuasive.  The previous rejections of claims has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA SLUTSKER/Primary Examiner, Art Unit 2891